Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Applicant’s response filed 02 Jun 2021 amends claims 5, 6, 14, 15, 17, 19, 20; cancels claims 3, 4, 12, and 13; adds new claims 21-24; thereby providing claims 1, 2, 5-11, 14-24 pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0092052) in view of Monroe (US 2003/0025599).
	For claim 1, Shin discloses a monitoring apparatus (Fig. 1) comprising: 
	a communication unit which receives streaming data and metadata of a video from each of a plurality of cameras ([0034]: the image monitoring system may include more surveillance cameras 100 that analyze one or more images and/or sound sources from the input images to determine whether an abnormal image exists) installed indoors when the cameras obtain videos by capturing specific areas, respectively (Fig. 1: e.g. surveillance cameras 100); 
	a metadata analysis unit which analyzes the received metadata and extracts information about an event that occurred ([0053] The alarm information generator 160 generates alarm information about the abnormal image and/or the abnormal sound source with reference to the determination result of the determiner 140 and the generated metadata); 

	wherein each of the event and the other event includes a motion event in which an object has a motion ([0041] image analysis refers to tracking to detect disappearance or appearance of an object in a screen, image tracking of an object similar to a particular image input by a user, sensing a motion of the object). 
	Shin does not expressly disclose a screen unit which displays in a split screen, only the selected video that contains the area in which the event occurred when the monitoring apparatus is operated, and wherein when another event occurs in a first video among the videos obtained by the cameras, the first video is added to the split screen, and when the event in a second video among the two or more videos ends, the second video is removed from the split screen.
Monroe teaches a screen unit which displays in a split screen ([0133] split screen display), only the selected video that contains the area in which the event occurred when the monitoring apparatus is operated ([0133] The resulting matrix shows only cameras that have activity, or perhaps have had activity in the last given amount of time), and 
wherein when another event occurs in a first video among the videos obtained by the cameras, the first video is added to the split screen ([0259] detection of motion may cause the user's video display screen to switch to the camera or cameras that detected motion), and 
when the event in a second video among the two or more videos ends, the second video is removed from the split screen ([0133]: e.g. display matrix shows only cameras that have activity).
	It would be obvious to combine the split screen teachings of Monroe with the teachings of Shin to provide an improved use of display area.
	For claim 2, Shin discloses wherein the videos are real-time live videos ([0034]: e.g. analyze one or more images and/or sound sources from the input images of the cameras 100). 
For claim 5, Shin discloses wherein when the other event occurs in another area and captured in the first video from a first camera among the cameras ([0041] e.g. tracking to detect disappearance or 
selects the first video showing the other area and the second video, from a second camera among the cameras, showing the area ([0058] The image, the metadata, and the alarm information generated by the surveillance camera 100 are displayed on the display apparatus 400); and 
synthesizes the first video and the second video in the split screen in a specific arrangement. ([0040]: screen division processing).
	For claim 6, Shin discloses wherein when one of the first video and the second video is selected by a user, the screen unit displays only one of the first video and the second video selected by the user ([0041]: image tracking of an object similar to a particular image input by a user). 
	For claim 8, Shin discloses a monitoring apparatus as discussed for claim 1; and
	a storage unit which stores the received streaming data and metadata of the videos (Fig. 4: e.g. S480). 
	For claim 9, Shin discloses wherein the videos are videos previously captured and stored in the storage unit (Fig. 4: e.g. S480).  
For claims 17 and 18 Shin discloses the claimed limitations as discussed for corresponding limitations in claims 1 and 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 11, 14-16, 19, 20 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0092052) and Monroe (US 2003/0025599) in view of Tran (US 2014/0085501).
	For claim 7, while Shin does not, Tran teaches wherein if the area in which the event occurred changes over time, the video selection unit synthesizes a plurality of videos containing the area in which the event occurred in a time order and transmits the synthesized videos to the screen unit ([0411-0413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin to provide the predictable benefit of reducing video data storage and network bandwidth requirements of a distributed network video surveillance system that includes network communication paths between network video imaging devices and network video data stores
	For claim 10, while Shin does not, Tran teaches further comprising a video search unit which receives a search condition and retrieves videos matching the search condition as search results among the videos stored in the storage unit ([0411]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
	For claim 11, while Shin does not, Tran teaches wherein the video selection unit selects the video containing the area in which the event occurred from the videos retrieved as the search results ([0413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
	 For claim 14, Shin discloses wherein when the other event occurs in another area and captured in the first video from a first camera among the cameras cameras ([0041] e.g. tracking to detect 
the video selection unit selects the first video and the second video showing the other area and the area in which the other event and the event occurs, respectively ([0058] The image, the metadata, and the alarm information generated by the surveillance camera 100 are displayed on the display apparatus 400), 
synthesizes the first video and the second video in a specific arrangement ([0040]: screen division processing), and 
transmits the synthesized first video and second video to the screen unit to generate the split screen displaying the synthesized first video and second video according to the specific arrangement ([0036] The display apparatus 400 displays the image, the metadata, and the processed alarm information output from the image recording apparatus 300.). 
	For claim 15, Shin discloses wherein when one of synthesized first video and second video is selected by a user, the screen unit displays only one of the synthesized first video and second video ([0043]: a generation of an image specified by the user (for example, an appearance of a unrecognizable face)). 
	For claim 16, while Shin does not, Tran teaches wherein if the area in which the event occurred changes over time, the video selection unit synthesizes a plurality of videos containing the area in which the event occurred in a time order and transmits the synthesized videos to the screen unit ([0412-413]). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
For claims 19 and 20, Shin and Tran disclose the claimed limitations as discussed for corresponding limitations in claims 10 and 14.
For claim 21, while Shin does not Tran discloses wherein at least one camera among the cameras ([0398] The system can generate metadata live at the camera end) is configured to:
checks a time when the event occurred ([0211] In operation, imager 200 captures a field of view and generates video data. Frames of the video data are time-stamped so that metadata generated by video analytics engine 210 may be synchronized with video data generated by imager 200.); 

determine similarity or identity of the event and the other event ([0411] the system may perform a seed search for the other video object so as to detect video objects that most closely match the other video object, and then perform one or more complete searches for video objects that most closely match the detected video object that most closely matches the other video object. Video frames comprising the other video object and/or video objects that most closely match the other video object may be displayed at the display device.).  It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
For claim 22, while Shin does not Tran discloses wherein the at least one camera is further configured to select the camera and determine the similarity based on metadata received from the selected camera ([0211] In operation, imager 200 captures a field of view and generates video data. Frames of the video data are time-stamped so that metadata generated by video analytics engine 210 may be synchronized with video data generated by imager 200. Video analytics engine 210 analyzes the video data generated by imager 200 and generates metadata based upon the content of the video data. The video compression engine 220 also receives the video data generated by imager 200 and generates scalable video data that can be subsequently be saved at differing resolution. The metadata is communicated to the server to determine whether a rule has been violated (i.e., whether an event or object of interest detected by video analytics engine 210 requires action).). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.
For claim 23, while Shin does not Tran discloses wherein the metadata comprises an identifier (ID) of an object corresponding to the other event, and wherein, based on determining the similarity or identity, the at least one camera is further configured to assign the same ID or another ID to an object corresponding to the event ([0408] A user can perform a "seed search" (i.e., a search of a subset of the analytical data) to identify video objects that most closely match the selected video object. The identified video objects that most closely match the selected video object may include the selected video object. 
For claim 24, while Shin does not Tran discloses wherein the monitor is further configured to select and display the selected video based on the same ID or the other ID ([0409] the video frames comprising the video objects identified during the complete searches may be displayed at a display device.). It would be obvious to a person with ordinary skill in the art to combine the video teachings of Tran with the teachings of Shin for the same reasons discussed for claim 7.


Response to Arguments
Applicant argues “Monroe does not teach or suggest the claimed feature ‘when the event in a second video among the two or more videos ends, the second video is removed from the split screen’” because “Monroe discloses at best that a result of motion detection (event) by a plurality cameras is showing only cameras (or only images from cameras) that have activity (event) in the split screen. (Remarks, p9). However, Monroe teaches when the event in a second video among the two or more videos ends, the second video is removed from the split screen ([0133] The resulting matrix shows only cameras that have activity . . . ). Monroe teachings require removing videos, which no longer have an event, from the matrix of active videos in order to satisfy the express teaching to only display cameras with events in a matrix.  
Regarding newly added claims 21-24, Examiner suggests clarifying whether claimed features are performed by a monitoring apparatus 10 as described in Applications specification [0046], reproduced below, or whether claimed features are performed by camera devices without relying on a monitoring apparatus.
[0046] The monitoring apparatus 10 may be connected to a network 30. Therefore, the monitoring apparatus 10 may be connected to other devices through the network 30 to transmit and receive various data and signals including the metadata 3. Here, the first network interface 31 may receive communication data in the form of one or more packets from the network 30, and the monitoring apparatus 10 may store the received communication data for processing by the control unit 11. Similarly, the monitoring apparatus 10 may store communication data to be 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MATSUKAWA; Tomoki	US 20180189942 A1	MONITORING SYSTEM, PHOTOGRAPHY-SIDE DEVICE, AND VERIFICATION-SIDE DEVICE
Gordon; Simon et al.	US 20160342846 A1	Systems, Methods, and Devices for Information Sharing and Matching
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL R MIKESKA/Primary Examiner, Art Unit 2485